Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 1 of 11 PageID# 73



                              IN THE UNITED STATES DISTRICT COURT FOR
                                  THE EASTERN DISTRICT OF VIRGINIA
                                          Alexandria Division


       Mary Witzel, et al.,

                        Plaintiffs,                       Civil No. 1:19-cv-1437-RDA-MSN

            v.


       Rene Arevalo Jr.,

                        Defendant.



                                   REPORT & RECOMMENDATION

            This matter comes before the Court on the motion for default judgment (Dkt. No. 19) of

  plaintiffs. Having reviewed the record and the pleadings, the undersigned Magistrate Judge

     recommends entering default judgment in plaintiffs’ favor for the reasons that follow.

I.      Procedural Background

            On November 12, 2019, plaintiffs filed the instant action against defendant Rene Arevalo,

 Jr. (“defendant”) alleging that defendant falsely and maliciously defamed plaintiffs, and stalked

 plaintiff Witzel. Compl. (Dkt. No. 1) ¶¶ 49-65. A summons for the complaint was issued on

 November 12, 2019. (Dkt. No. 4). The summons and complaint were served on defendant on

 November 29, 2019. (Dkt. No. 5). An answer was due by December 20, 2019, and no answer was

 received from defendant. Therefore, on January 15, 2020, plaintiffs filed a request for entry of

 default. (Dkt. No. 6). On January 17, 2020, the Clerk of Court filed entry of default as to defendant

 Arevalo. (Dkt. No. 7). On February 21, 2020, plaintiffs filed a motion for default judgment, (Dkt.

 No. 9) as well as a memorandum in support of their motion for default judgment (Dkt. No. 10). A
 Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 2 of 11 PageID# 74



   hearing was set for March 6, 2020, at which no representative for the defendant appeared. (Dkt.

   No. 13).

II.      Factual Background

             The following facts are established by the complaint, the memorandum in support of the

   motion for default judgment, and the affidavits attached to the memorandum in support of the

   motion for default judgment.

             The three plaintiffs in this case are Mary Witzel, Hyung Gyu Sun, and the law firm of

   Dunlap Bennett & Ludwig PLLC (“DBL”). DBL is a law firm organized and existing under the

      laws of the Commonwealth of Virginia, with its principal place of business in Vienna, Virginia.

      (Dkt. No. 1) at ¶ 7. Mary Witzel is an attorney who works for DBL, with more than five years of

      experience in trademark law. (Dkt. No. 1) at ¶ 5. Hyung Gyu Sun is also an attorney who works

      for DBL, who has over a year of experience in trademark law. Id. at ¶ 6. Defendant Arevalo is a

   resident of California, who engaged the services of DBL. Id. at ¶ 8.

             Plaintiff DBL provides legal services, including representation of clients in trademark

   prosecutions before the United States Patent and Trademark Office (“USPTO”). Id. at ¶ 11. In

  April of 2018, defendant retained DBL for purposes of filing a trademark application with the

  USPTO. Id. at 12. Plaintiffs worked with Arevalo to file a trademark application for his proposed

  FROYOZOMBIE mark.

             Beginning in the summer of 2019, communications between plaintiffs and defendant

  unexpectedly and rapidly deteriorated. On July 3, 2019, defendant sent a disjointed email to the

  Donald Trump campaign in which he accused plaintiff Witzel of failing to opt in to mediation on

  Arevalo’s behalf in what appears to be an Equal Employment Opportunity Commission

  complaint. Id. ¶ 18. Defendant copied Witzel on this email. Witzel then sent defendant an email



                                                      2
Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 3 of 11 PageID# 75



reminding him that DBL had been retained for the sole purpose of prosecuting his trademark

application. Id. Witzel received no response to this email. Id.

        On September 10, 2019, Arevalo emailed Witzel a complaint he filed with California’s

Department of Fair Housing and Employment. Id. at ¶ 20. The complaint accused Sun and

Witzel of negligence and defamation related to Arevalo’s “copyright self-image.” Id. At this

point, DBL determined that it was no longer possible to represent Arevalo, since he was now an

adverse party in the California action. Id. Therefore, on September 11, 2019, DBL withdrew

from representation of Arevalo, after sending him his casefile and informing him of upcoming

deadlines in his trademark action. Id.

        Subsequently, defendant’s accusations against plaintiffs only intensified. On September

12, 2019, defendant sent an email to USPTO officials and 20 attorneys at DBL accusing Witzel,

Sun, and DBL of “[b]reach of contract negligence and premeditated intent to cause harm to

death.” In the email, Arevalo noted that he would be suing Witzel “for EEOC MAX TIME 5

WITH DFEH TIMES 5 FOR NEGLIGENCE AND PREMEDITATED ATTEMPTED

MURDER SINCE I DID COMMIT SUICIDE TWICE THIS YEAR AND THE YEAR

BEFORE BECAUSE OF HER NEGLIGENCE. PLEASE HELP AND THERE IS 911 CALLS

REGARDING SUICIDE ATTEMPT. SO A QUINTILLION NOTHING LESS THAN 500

TRILLION TIMES 3 FROM DBL DUNLAP BENNETT & LUDWIG LAWFIRM FOR

PUNITIVE DAMAGES AND FOR BREACH OF CONTRACT.” 1 Id. at ¶ 23.

        In September of 2019, Arevalo also published internet reviews of DBL stating that DBL

breached its contract with defendant and stating “what can I say that won’t end up in slander […]

hmmmm enough said.” Id. at ¶ 25. On September 28, 2019, defendant sent another copy of the


1
 Throughout this Report and Recommendation, the undersigned has retained defendant’s original capitalization and
punctuation in order to accurately convey the tenor of these statements.

                                                       3
Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 4 of 11 PageID# 76



complaint he filed against plaintiffs to the USPTO as an attachment to an email. Id. at ¶ 26. In

another email on October 3, 2019, defendant told the USPTO, among other statements, that

plaintiffs had a “CONFLICT OF INTEREST IN NOT REPRESENTING ME, TWICE ON

DIFFERENT OCCASIONS DESPITE PAYING FOR LEGAL SERVICES. BUT FROM

DUNLAP BENNETT & LUDWIG C/O MARY WITZEL AND ATTORNEYS ATTACHED

TO MY TRADEMARK I’M LOOKING AT THE EEOC MAX FOR THE HARDSHIP I’M IN

AS WE SPEAK.” Id. at ¶ 28. In a subsequent email sent on October 6, 2019 to five USPTO

email addresses, defendant stated that “THE HORRIBLE FLASH BACKS FROM MY PTSD

FROM YOUR NEGLIGENCE. PREMEDITATED NEGLIGENCE WHICH COULD END IN

ATTEMPTED MURDER WITH MY SUICIDE ATTEMPTS N [sic] THIS YEAR ALONE

BECAUSE OF MARY WITZEL CARELESS ACTION AND YOUR FIRM[.]” Id. at ¶ 29.

        On October 25, 2019, Arevalo sent Instagram messages and Twitter posts accusing

plaintiff Witzel of "psychological rape.” Id. at ¶¶ 30-31. On October 27, Arevalo further appears

to have filed an Americans With Disabilities Act complaint against plaintiffs and forwarded a

filing confirmation to multiple email addresses at the USPTO and to the Department of Justice.

Id. at ¶ 33.

        Arevalo’s multiple emails and online posts and messages frequently mention Witzel by

name. In one notable set of direct messages to DBL’s Instagram account, Arevalo states: “I’ll be

awaiting a response since the fact of your lawfirm [sic] doesn’t represent genesco [sic] corporate

is shady but it’s premediated on your lawfirm [sic] not me. Check mate bitch!!” Arevalo’s next

message states: “I have to live with being done wrong by a female once again.” Id. at ¶ 35. In a

similar vein, Arevalo wrote that “[it]’s only a day and 15 hour’s [sic] to drive” to Virginia in a

post regarding his trademark and tagged with the hashtags “#check #mate.” Id. at ¶ 36. On



                                                  4
  Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 5 of 11 PageID# 77



       November 4, 2019, Arevalo made a public post on his Instagram account in which he alleged

       “breach of contract from your rapist Mary Witzel and your firm . . . #ha bitches I told you don’t

       f[***] with me and you raped me.” Id. at ¶ 37. Subsequent posts accused Witzel of rape, theft,

       and practicing law without a license. Id. at ¶ 40.

              Defendant’s allegations against plaintiffs are false. Plaintiffs’ relationship with defendant

       was always professional. There is no support for Arevalo’s claims of breach of contract,

       negligence, favoritism, murder, intent to induce suicide, theft, and rape.

III.      Jurisdiction and Venue

              The Court has diversity jurisdiction over plaintiffs’ state-law claim because the amount in

   controversy exceeds $75,000, all plaintiffs are citizens of Virginia, and defendant is a resident of

   California. Id. at ¶ 9. VA Code §8.01-328.1(A)(3), provides this Court personal jurisdiction over

   plaintiffs and defendant. In relevant part, it states, “[a] court may exercise personal jurisdiction

   over a person, who acts directly or by an agent, as to a cause of action arising from the person’s .

   . . causing tortious injury by an act or omission in this Commonwealth.” Venue also is proper

   because a substantial part of the events giving rise to the claims set forth in the plaintiffs’

   complaint occurred in the Eastern District of Virginia. Id. at ¶ 10.

IV.       Standard

              Default judgment is appropriate if the well-pleaded allegations of the complaint establish

      that the plaintiffs are entitled to relief, and the defendant has failed to plead or defend within the

      time frame set out in the rules. Fed. R. Civ. P. 55; see also Agri-Supply Co. v. Agrisupply.com, 457

   F. Supp. 2d 660, 662 (E.D. Va. 2006). By defaulting, the defendant admits the plaintiffs’ well-

   pleaded allegations of fact, which then provide the basis for judgment. See Ryan v. Homecomings

   Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001) (quoting Nishimatsu Constr. Co. v. Houston Nat’l



                                                            5
Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 6 of 11 PageID# 78



 Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)); Partington v. Am. Int’l Specialty Lines Ins. Co., 443

 F.3d 334, 341 (4th Cir. 2006). Nevertheless, “‘[a] court confronted with a motion for default

 judgment is required to exercise sound judicial discretion in determining whether the judgment

 should be entered, and the moving party is not entitled to default judgment as a matter of right.’”

 ReadyCap Lending, LLC v. Servicemaster Prof’l Cleaning, Inc., 2016 WL 1714877, at *2 (E.D.

 Va. Apr. 12, 2016) (quoting EMI April Music, Inc. v. White, 618 F. Supp. 2d 497, 505 (E.D. Va.

 2009)). Here, because defendant has not answered or otherwise timely responded, the well-pleaded

 allegations of fact in the complaint are deemed to be admitted.

V.   Analysis

        Based on the complaint, the motion for default judgment, and the memorandum in support,

 the undersigned magistrate judge makes the following findings.

        a. Plaintiffs’ Cause of Action for Defamation Per Se

        The undersigned recommends that defendant be found liable for defamation per se

 against each plaintiff individually and collectively. Under Virginia law, “[d]efamation is the (1)

 publication of (2) an actionable statement of (3) the requisite intent. To be actionable, the

 statement must be both false and defamatory.” Tharpe v. Saunders, 737 S.E.2d, 892 (Va. 2013)

 (cit. omit’d). “A [company] may be defamed per se by statements ‘which cast aspersions on

 its…credit, efficiency or its prestige or standing in its field of business.’” Dangerfield v WAVY

 Broadcasting, LLC. 228 F. Supp. 3d 696, 704 (E.D. Va. 2017). Statements are actionable as

 defamation per se if the statements: (1) “impute to a person the commission of some criminal

 offense involving moral turpitude, for which the party, if the charge is true, may be indicted and

 punished;” (2) “impute that a person is infected with some contagious disease, where if the

 charge is true, it would exclude the party from society;” (3) “impute to a person unfitness to



                                                   6
Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 7 of 11 PageID# 79



perform the duties of an office or employment of profit, or want of integrity in the discharge of

duties of such an office or employment;” and (4) “prejudice such person in his or her profession

or trade.” Hatfill v. New York Times Co., 416 F.3d 320, 330-31 (4th Cir. 2005) (quoting Carwile

v. Richmond Newspapers, Inc., 196 Va. 1 (1954)).

       Here, each of the elements of defamation are met. First, plaintiffs have provided direct

evidence in the form of screenshots that defendant published these statements in numerous

online venues. Second, these statements are actionable, because they are both false and

defamatory. Arevalo made false and defamatory written statements about plaintiffs that directly

accused them of unfitness to perform the duties of their employment as attorneys, and placed

prejudice upon them in their profession. Finally, defendant published these statements knowing

they were demonstrably false.

       In addition, the statements made by defendant amount to defamation per se. First, the

statements made by defendant do involve accusations of the commission of crimes of moral

turpitude. Among other accusations, defendant accused plaintiffs of murder, intent to induce

suicide, theft, and rape. Defendant’s statements also prejudiced plaintiffs in their profession. As

noted above, defendant’s statements casted numerous aspersions on plaintiffs’ honesty,

efficiency, and standing in the legal field. Id. at ¶ 54. In particular, defendant’s accusation that

plaintiff Witzel practiced law without a license is, even taken in isolation, defamation per se.

“[B]ecause an attorney is required to adhere to the disciplinary rules, charging an attorney with

unethical conduct is defamatory per se.” Fleming v. Moore, 221 Va. 884, 890 (1981). Plaintiffs

persuasively plead that they have been forced to expend time and effort to address these

defamatory statements on an ongoing basis and face the constant threat that one of defendant’s

false statements will be taken to be true and damage their legal reputation. (Dkt. No. 1) at ¶55.



                                                   7
Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 8 of 11 PageID# 80



        b. Plaintiffs’ allegations of stalking

        The undersigned further recommends that defendant be found liable for stalking plaintiff

Witzel. Under Virginia law, a victim of stalking has a civil cause of action against the individual

who engaged in stalking, defined as “conduct direct at another person with the intent to place, or

when he knows or reasonably should know that the conduct places that other person in

reasonable fear of death, criminal sexual assault, or bodily injury to that other person or to that

other person’s family or household member.” VA Code § 18.2-60.3. Defendant’s statements

regarding plaintiff Witzel are disturbing and concerning. They include allegations that Witzel

had committed acts of rape and theft and outlined the time in which defendant could travel to the

Northern Virginia area (Dkt. No. 1) at ¶ 62. Defendant also sent direct messages to plaintiffs on

the social media platform Instagram concerning his blood donation efforts, with accompanying

photographs. Id. at ¶ 37. As attested in her affidavit, these statements caused plaintiff Witzel to

reasonably fear for her safety and file police reports as a preventative measure. (Dkt. No. 1) at

¶64. Based on this course of conduct, the undersigned recommends that the Court find that

defendant has violated VA Code §18.2-60.3.

        c. Relief Sought

        Plaintiffs ask for relief in the form of damages in the amount of $75,000, costs and

attorneys’ fees, and injunctive relief prohibiting defendant or his agents from further disseminating

false and defamatory statements. The undersigned recommends granting plaintiffs’ request for

injunctive relief and awarding plaintiffs nominal damages of $1.00 for defamation per se and $1.00

for stalking.

        For a court to grant a permanent injunction, a plaintiff must demonstrate: “(1) that it has

suffered an irreparable injury; (2) that remedies available at law, such as monetary damages, are



                                                  8
Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 9 of 11 PageID# 81



inadequate to compensate for that injury; (3) that, considering the balance of hardships between

the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest

would not be disserved by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547

U.S. 388, 391 (2006). In Virginia, where permanent injunctive relief is sought, the plaintiff “has

the burden to demonstrate irreparable harm and the lack of an adequate remedy at law.’” Black &

White Cars, Inc. v. Groome Transp., Inc., 247 Va. 426, 431 (1994).

       Here, plaintiffs have adequately pled all four of these elements. First, plaintiffs have

demonstrated irreparable harm. As stated in plaintiff Witzel’s affidavit, “I have consistently had

to explain the inaccuracies of Arevalo’s posts, reviews, and emails to colleagues within the firm

and within the legal field who have encountered these posts, reviews, and emails. It is very

possible there are other professionals in the legal field and many clients and potential clients who

similarly have encountered these posts and reviews and take them as true.” (Dkt. No. 10-1) 2.

Second, there are no remedies at law adequate to compensate for that injury, other than

preventing defendant from continuing such conduct. The complaint and affidavits demonstrate

that defendant’s defamatory conduct has been incessant, and as stated during oral argument,

plaintiffs have had little success in having defendant’s public statements removed from websites

without a court order. (Oral Argument at 10:03). Third, considering the balance of hardships

between the plaintiff and defendant, a permanent injunction is justified. As stated in plaintiff

Sun’s affidavit, defendant’s publicly visible posts “could discourage potential clients from

contacting me, cause my peers to question my professional reputation, and create issues with

current clients.” (Dkt. No. 10-2) 2. And, fourth, such permanent injunction would not disserve

the public interest. Here, there is no “public interest to protect” by defendant’s disjointed and

threatening statements. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 394 (2006).



                                                  9
Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 10 of 11 PageID# 82



          On the issue of damages, the undersigned recommends nominal damages of $1.00 for

 each count of the complaint, totaling $2.00. In a defamation per se action, “it is not necessary to

 show actual out of pocket damage… a showing of loss of reputation and standing in the

 community, embarrassment, humiliation, and mental suffering will be sufficient for the award of

 damages.” Sateren v. Montgomery Ward & Co., 234 Va. 303, 305 (1987). Per se defamation can

 give rise to substantial damage awards. Schnupp v. Smith, 249 Va. 353, 365(1995) (Finding

 jury’s award of $200,000 in compensatory damages and $100,000 in punitive damages not to be

 excessive). However, while Virginia law presumes actual damages under a claim for defamation

 per se, a plaintiff must establish that the defendant made the statements with “actual malice”

 before punitive damages can be recovered. Swengler v. ITT Corp. Electro-Optical Prod. Div.,

 993 F.2d 1063, 1072 (4th Cir. 1993). Moreover, in cases where “plaintiff experienced no

 physical manifestation of any emotional distress… sought no medical attention for any condition

 resulting from the libel, and that there was no evidence that the plaintiff's standing with peers

 was diminished as a result of the libel”, a substantial award may not be justified. The Gazette,

 Inc. v. Harris, 229 Va. 1, 325 S.E.2d 713. Absence of actual evidence may be considered to

 diminish damages. Fleming v. Moore, 221 Va. 884, 889 (1981). Here, given the lack of argument

 by plaintiffs justifying any particular monetary award, such a diminution would be appropriate. 2

 Juries in other per se defamation cases have awarded nominal damage awards. Celle v. Filipino

 Reporter Enterprises Inc., 209 F.3d 163, 172 (2d Cir. 2000) (Upholding award including $1.00




 2
   During oral argument, plaintiffs stated that their main concern in filing this suit was obtaining injunctive relief.
 (Oral Argument at 10:02). “Frankly I’m not coming seeking our attorneys’ fees or even the costs associated with this
 lawsuit, but really just the injunctive relief.” (Oral Argument at 10:04). This focus is reflected in plaintiffs’
 pleadings, which provide significant detail on their request for injunctive relief, but no support for their request for
 monetary damages, or any articulation of the costs and attorneys’ fees incurred in this matter.

                                                           10
  Case 1:19-cv-01437-RDA-MSN Document 14 Filed 04/24/20 Page 11 of 11 PageID# 83



   in nominal damages). Accordingly, the undersigned recommends an award of $1.00 in nominal

   damages for stalking, and $1.00 for defamation.


VI.       Recommendation

              For the reasons stated above, the undersigned recommends that a default judgment be

   entered in favor of the plaintiffs, that plaintiffs be awarded $2.00 in nominal monetary damages,

      and that injunctive relief be granted prohibiting Arevalo or his agents from further disseminating

      false and defamatory statements as set forth in the complaint.

VII.      Notice

              By means of the Court’s electronic filing system and by mailing a copy of this Report and

      Recommendation to defendant at his address for service of process, the parties are notified as

       follows. Objections to this Report and Recommendation must be filed within fourteen (14) days

       of service on you of this Report and Recommendation. Failure to file timely objections to this

       Report and Recommendation waives appellate review of the substance of this Report and

       Recommendation and waives appellate review of a judgment based on this Report and

       Recommendation.




                                                                                /s/
                                                           Michael S. Nachmanoff
                                                           United States Magistrate Judge
   April 24, 2020
   Alexandria, Virginia




                                                      11
